Citation Nr: 1100953	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-28 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of right wrist 
surgery.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 
1982 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

Residuals of right wrist surgery are due to service.


CONCLUSION OF LAW

Residuals of right wrist surgery were incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this 
decision, the Board grants service connection, and as such, no 
further action is required to comply with the VCAA.

Laws and Regulations 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).   

Factual Background and Analysis

In this case, the Veteran's service treatment records contain 
multiple reports of right wrist pain due to electrodiagnostically 
confirmed carpel tunnel syndrome.  In May 2006 the Veteran was 
granted convalescent leave following right hand carpal tunnel 
surgery.  A June 2006 hand surgery note recorded that the Veteran 
had scar sensitivity.  In her October 2006 report of medical 
assessment, the Veteran reported bilateral wrist pain due to 
carpel tunnel syndrome.

The Veteran was afforded a QTC examination in November 2006.  In 
the QTC report, it is noted that the Veteran had right wrist 
surgery.  Her presurgical symptoms were better after the surgery.  
The Veteran reported that she was unable to vacuum and push a 
lawn mower because of pain.  Neurological examination showed 
normal right upper extremity sensory function.  The examiner 
diagnosed left, but not right, carpal tunnel syndrome.  The 
examiner did not observe a scar. 

In her December 2008 notice of disagreement, the Veteran stated 
that she had a 1.5 inch visible scar from her right hand surgery.  
The Veteran also stated, contrary to the QTC report, that she 
described feeling bilateral wrist numbness and pain while 
performing daily tasks during her QTC examination.

After resolving reasonable doubt in the Veteran's favor, the 
Board concludes that service connection is warranted for 
residuals of right wrist surgery.  See 38 U.S.C.A. § 5107(b).  
The Veteran clearly underwent surgery for right wrist carpel 
tunnel syndrome in-service.  She had post operative residual 
pain.  See October 24, 2006 Report of Medical Assessment; October 
30, 2006 Application for Compensation and Pension.  The Veteran 
has continuously reported symptoms such as pain since her 
surgery.  She is competent to report such symptoms.  38 C.F.R. 
§ 3.303(b); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(a lay person can speak as to etiology in some limited 
circumstances in which nexus is obvious merely through lay 
observation.)  

While the QTC examiner failed to diagnose right hand carpel 
tunnel syndrome, the Board finds probative the Veteran's 
continuous complaints of pain and tingling since her in-service 
surgery.  The evidence demonstrates an in-service incurrence of 
right wrist symptoms, present symptoms which the Veteran is 
competent to report, and continuous reports of such symptoms 
since her right hand surgery.  This is a nexus between the 
surgery and the presently observed symptoms.  Accordingly, 
without addressing what rating is warranted, service connection 
for residuals of a right wrist surgery is granted.  


ORDER

Entitlement to service connection for residuals of right wrist 
surgery is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


